ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ argument with regard to drawing (Fig.4), the objection noted in the last Office action has been vacated.  

Claim Objections
3.	Applicant’s amendments with respect to claim 19 is sufficient to overcome the objection set forth in the previous Office Action. The examiner withdraws the objection.

Allowable Subject Matter
4.	 Claims 1-19 are allowed.  Newly added claims 20-25 are also allowed due to their dependency on allowed parents claims. Therefore, claims 1-25 are allowed.


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	  Claims 1-25 are allowed in view of the remarks filed by the  Applicants on 01/25/2022.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663